               Case 3:18-cv-01587-JD Document 87-1 Filed 05/13/19 Page 1 of 3



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 AUGUST E. FLENTJE
   Special Counsel
 3 WILLIAM C. PEACHEY
   Director, Office of Immigration Litigation
 4 District Court Section
   GISELA A. WESTWATER
 5 Assistant Director
   STACEY I. YOUNG
 6 Senior Litigation Counsel
   NICOLE GRANT
 7 P. ANGEL MARTINEZ
   DAVID KIM
 8 Trial Attorneys
 9           Ben Franklin Station, P.O. Box 878
             Washington, D.C. 20044
10           Telephone: (202) 598-8085
             Email: Angel.Martinez2@usdoj.gov
11
     Attorneys for Federal Defendants
12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14
     PARS EQUALITY CENTER, et al.,                )
15                                                )
             Plaintiffs,                          )   CASE Nos. 18-cv-7818-JD
16                                                )             18-cv-1587-JD
        v.                                        )
17                                                )
     MIKE POMPEO, et al.,                         )
18                                                )   DECLARATION IN SUPPORT OF
             Defendants.                          )   UNOPPOSED MOTION TO EXTEND TIME TO
19                                                )   PRODUCE ADMINISTRATIVE RECORD
             and                                  )
20                                                )
     FARANGIS EMAMI, et al.,                      )
21                                                )
             Plaintiffs,                          )
22                                                )
        v.                                        )
23                                                )
     KIRSTJEN NIELSEN, et al.,                    )
24                                                )
             Defendants.
25

26

27
     DECLARATION IN SUPPORT OF UNOPPOSED MOTION TO
28 EXTEND TIME TO PRODUCE ADMINISTRATIVE RECORD - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
                 Case 3:18-cv-01587-JD Document 87-1 Filed 05/13/19 Page 2 of 3




 1          I, P. Angel Martinez, declare as follows:

 2          1.       I am employed as trial attorney with the Department of Justice, Civil Division, Office of

 3 Immigration Litigation.

 4          2.       I make this declaration based on my own personal knowledge of the facts of this matter.

 5 If called upon to do so, I could and would testify to the following.

 6          3.       I am a trial attorney assigned to this case.

 7          4.       Defendants’ production of the Administrative Record is currently due May 13, 2019.

 8          5.       Defendants respectfully request that this Court to extend the deadline to produce the

 9 Administrative Record so that the production is due May 15, 2019.

10          6.       On May 13, 2019, I received electronic mail messages from Plaintiffs’ counsel, Esther

11 Sung for Pars Plaintiffs and Sirine Shebaya for Emami Plaintffs. Counsel advised that Plaintiffs do not

12 oppose this extension.

13          7.       Counsel for Defendants have been working diligently with the client agency to create a

14 certified Administrative Record and intended to produce this record by May 13, 2019. However, despite

15 undersigned counsel and the client agency’s best efforts, additional time is required to complete the

16 record production. Agency are making every effort possible to identify, compile, and organize

17 documents consistent with the scope of the claims. Having conferred with the client agency, undersigned

18 counsel finds that a short extension is necessary to allow the government sufficient time to receive all
19 relevant documents, and then review, collate, and finalize the full Administrative Record for production.

20          8.       Accordingly, Defendants seek an extension to complete the compilation of the

21 Administrative Record.

22          9.       This request is made in accordance with Civil L.R. 6-2 because the Defendants have

23 shown diligence and substantial need.

24          10.      Defendants have not sought any prior extension on the production of the Administrative

25 Record in this case.

26          11.      The request is made in good faith and not for the purpose of delay. Granting this motion

27 is in the interest of justice and will not legally prejudice any party.
     DECLARATION IN SUPPORT OF UNOPPOSED MOTION TO
28 EXTEND TIME TO PRODUCE ADMINISTRATIVE RECORD - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
              Case 3:18-cv-01587-JD Document 87-1 Filed 05/13/19 Page 3 of 3




 1 I declare that the foregoing is true and correct under penalty of perjury.

 2

 3 Executed on May 13, 2019, in Washington, D.C.

 4                                                /s/ P. Angel Martinez
                                                  P. ANGEL MARTINEZ
 5                                                Trial Attorney

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DECLARATION IN SUPPORT OF UNOPPOSED MOTION TO
28 EXTEND TIME TO PRODUCE ADMINISTRATIVE RECORD - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
